[Cite as State ex rel. Old Dominion Freight Line, Inc. v. Indus. Comm., 137 Ohio St.3d 467,
2013-Ohio-4655.]




    THE STATE EX REL. OLD DOMINION FREIGHT LINE, INC., APPELLANT, v.
             INDUSTRIAL COMMISSION OF OHIO ET AL., APPELLEES.
    [Cite as State ex rel. Old Dominion Freight Line, Inc. v. Indus. Comm.,
                       137 Ohio St.3d 467, 2013-Ohio-4655.]
Appeals—Workers’ compensation—Mandamus—R.C. 2505.02—Appellate court
        entry remanding case to court of appeals’ magistrate for further review of
        evidence not final, appealable order—Order did not determine action—
        Appeal dismissed.
 (No. 2012-1193—Submitted September 10, 2013—Decided October 24, 2013.)
              APPEAL from the Court of Appeals for Franklin County,
                           No. 11AP-350, 2012-Ohio-2403.
                             _______________________
        Per Curiam.
        {¶ 1} Appellant, Old Dominion Freight Line, Inc., filed a complaint in
the Franklin County Court of Appeals for a writ of mandamus that would require
the appellee Industrial Commission to vacate its award of permanent-total-
disability compensation to appellee Robert L. Mason.
        {¶ 2} A magistrate determined that the court should issue a writ ordering
the commission to vacate its order granting permanent-total-disability benefits.
Both Mason and the Industrial Commission filed objections to the magistrate’s
report. The court of appeals sustained the objections and remanded the case to the
magistrate for further review of the evidence to afford Old Dominion the full
review available in mandamus. Old Dominion filed a notice of appeal from the
court of appeals’ journal entry of June 5, 2012.
        {¶ 3} Because the court of appeals’ journal entry did not determine the
action, it is not a final order pursuant to R.C. 2505.02. See VIL Laser Sys., L.L.C.
                              SUPREME COURT OF OHIO




v. Shiloh Industries, Inc., 119 Ohio St.3d 354, 2008-Ohio-3920, 894 N.E.2d 303,
¶ 8-9. We therefore sua sponte dismiss this cause for lack of a final, appealable
order.
                                                                Cause dismissed.
         O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY, and
O’NEILL, JJ., concur.
         FRENCH, J., not participating.
                                   ___________________
         Eastman & Smith, Ltd., Mark A. Shaw, and Garrett M. Cravener, for
appellant.
         Connor, Evans & Hafenstein, L.L.P., Nicole E. Rager, and Katie W.
Kimmet, for appellee Robert L. Mason.
         Michael DeWine, Attorney General, and Eric Tarbox, Assistant Attorney
General, for appellee Industrial Commission.
                            _____________________________




                                          2